Citation Nr: 0926759	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  99-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for generalized anxiety disorder prior to November 
3, 2004.

2.  Entitlement to an initial disability rating in excess of 
50 percent for generalized anxiety disorder as of November 3, 
2004.


WITNESS AT HEARING ON APPEAL

Appellant and private physician


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and assigned a 
30 percent initial disability rating for generalized anxiety 
disorder. 

In a May 2000 decision, the Board denied a higher initial 
disability rating.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order dated April 13, 2001, the Court vacated the Board's 
decision and remanded the claim for development pursuant to 
the terms of the Secretary's unopposed motion for remand.  
The case was remanded by the Board in October 2001 for 
further development.  After the development was completed, it 
was returned to the Board for further appellate review.  In 
an August 2002 decision, the Board again denied an increased 
initial disability rating for the Veteran's generalized 
anxiety disorder.  The Veteran appealed this decision to the 
Court.  In a July 2003 Order, which granted a July 2003 Joint 
Motion for Remand (Joint Remand), the Court vacated the 
Board's August 2002 decision.  In April 2004, the Board 
remanded this case for development consistent with the 
instructions in the July 2003 Joint Remand.  

In a rating decision dated in October 2005, the RO increased 
the Veteran's initial disability rating to 50 percent, 
effective November 3, 2004.  The Board notes that the 
appellant's representative then responded by filing a notice 
of disagreement (NOD) requesting a higher evaluation and an 
earlier effective date for the award of increased 
compensation.  The evaluation of the initial rating is 
currently on appeal, and the issue of an effective date for a 
staged rating is part and parcel of the claim on appeal.  In 
its December 2006 decision, the Board rephrased the issue 
listed on the title page to reflect that this is an initial 
rating claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the December 2006 decision, the Board denied initial 
disability ratings of 30 percent prior to November 3, 2004 
and 50 percent thereafter.  The Veteran appealed this 
decision to the Court, which issued a Memorandum Decision in 
December 2008 and a Judgement in January 2009, setting aside 
and remanding the Board's December 2006 decision.  

The Board notes that, in a June 2009 statement, the Veteran's 
private attorney withdrew as the representative of record at 
the Veteran's request.  The undersigned Veterans Law Judge 
granted this motion.  38 C.F.R. § 20.608 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the December 2008 Memorandum Decision, the Court indicated 
that the Board's December 2006 decision should be set aside 
and remanded for several reasons.  First, the Board provided 
an inadequate statement of reasons or bases for its 
determination that there were no outstanding records that the 
Veteran had identified and authorized the VA to obtain on his 
behalf.  In fact, the Court noted that Veteran had indicated 
that he was treated by psychiatrists while in the service in 
Germany.  There is no evidence that there were any attempts 
made to obtain these records.  In addition, the Court found 
that the Board did not fully consider whether the appellant 
should have been referred for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b), when this issue was 
reasonably raised in the record.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
On remand, the AOJ should attempt to obtain the service 
treatment records showing treatment for the Veteran's 
psychiatric disorder during April 1973 and July 1974, while 
he was stationed in Germany.   

The most recent medical records in the claims file showing 
treatment for the Veteran's psychiatric disorder are from 
July 2005.  As it appears that the Veteran has been receiving 
ongoing treatment for his service-connected psychiatric 
disorder, medical records reflecting this treatment since 
July 2005 should be obtained and associated with the claims 
file. 

The most recent medical examination provided in order to 
evaluate the severity of his service-connected generalized 
anxiety disorder was conducted in November 2004.  In order to 
adequately fulfill the Board's duty to assist, the Veteran 
should be afforded another VA medical examination in order to 
ascertain the current nature and severity of his service-
connected generalized anxiety disorder.  The Veteran has been 
diagnosed with schizoffective disorder aside from his 
generalized anxiety disorder.  The Board notes that, when it 
is impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the Veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 

During the pendency of the appeal, the criteria for 
evaluating psychiatric disorders in the VA Rating Schedule, 
38 C.F.R. § Part 4 (1996), was amended effective November 7, 
1996.  61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 
4).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) to the extent it held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  In readjudicating the 
claim, the AOJ is reminded that the criteria in effect prior 
to November 7, 1996 should be applied for the entire appeal 
period, if more favorable to the Veteran.

With respect to the final reason the Court vacated the 
Board's December 2006 decision, 38 C.F.R. § 3.321(b) provides 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the VA Schedule for 
Rating Disabilities (Rating Schedule) would not adequately 
compensate the Veteran for a service-connected disability, an 
extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that several examiners indicated that the Veteran's 
service-connected generalized anxiety disorder has seriously 
affected his employment and social functioning.  As such, the 
AOJ should consider referring his claim to Compensation and 
Pension Service for an extraschedular evaluation. 

In the Memorandum Decision, the Court noted that the 
Secretary observed that, should the appellant be granted a 
disability rating of at least 60 percent, on remand, VA 
should consider whether he is entitled to an award for total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).  A claim for a total disability rating 
based on individual unemployability was reasonably raised 
when a claimant, whose schedular rating met the minimum 
criteria under 38 C.F.R. § 4.16(a), requested entitlement to 
an increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris v. West, 12 Vet. 
App. 413 (1999).  On remand, the AOJ should consider whether 
the Veteran is entitled to a TDIU rating if his service-
connected generalized anxiety disorder is rated at a 60 
percent disability rating or greater.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
National Personnel Records Center (NPRC), 
the service department and any other 
source referred by NPRC, for the 
Veteran's complete service treatment 
records, to include any medical reports 
or records associated with his 
psychiatric treatment in April 1973 and 
July 1974 while in service in Germany and 
any other useful information for that 
time period, including unit histories, 
diaries, operational reports or other 
military records that might support the 
appellant's claim.  If the NPRC and the 
service department are unable to supply 
the requested information, that should be 
noted, along with information as to where 
such records might otherwise be located.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his psychiatric 
disorder since July 2005.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded a psychiatric 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected psychiatric disorder.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The psychiatric examiner is to assess the 
nature and severity of the Veteran's 
generalized anxiety disorder in 
accordance with the latest AMIE worksheet 
for rating psychiatric disorders.  The 
examiner should be provided with copies 
of the applicable rating criteria for 
psychiatrist disorders to assist in 
preparing a report addressing the nature 
and extent of the Veteran's service-
connected generalized anxiety disorder, 
to include the criteria in effect prior 
to November 7, 1996.  

The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the Veteran's service-
connected psychiatric disorder, including 
speech patterns, occurrence of panic 
attacks, impairment of memory, abstract 
thinking and judgment, disturbances of 
mood and ability to establish and 
maintain effective work and social 
relationships.  In addition, the examiner 
should comment on whether the Veteran has 
severe, considerable or definite 
impairment in the ability to establish or 
maintain effective and wholesome 
relationships with people and whether his 
psychoneurotic symptoms result in severe, 
considerable or definite industrial 
impairment.  

The examiner should provide a current 
Global Assessment of Functioning (GAF) 
score and indicate any occupational and 
social impairment according to the rating 
criteria and GAF.  In this regard, the 
examiner should indicate whether the 
Veteran is unable to maintain gainful 
employment due to the severity of his 
service-connected generalized anxiety 
disorder.   

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.


4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for an increased initial disability 
rating for his service-connected 
generalized anxiety disorder, to include 
consideration of all rating criteria in 
effect during the appeals period, to 
include 38 C.F.R. § 4.16(c) and the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998).  

The RO should also consider referral to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008) for 
the Veteran's service-connected 
generalized anxiety disorder.  If the 
case is referred to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service, the ultimate outcome 
should be communicated to the Veteran.  

After the development set out above has 
been completed, if, and only if, the 
Veteran is assigned a disability rating 
of 60 percent or greater for his service-
connected generalized anxiety disorder, 
the RO should determine whether the 
Veteran is entitled to a TDIU rating, 
based on his service-connected 
psychiatric disability.  The Veteran 
should be informed of any decision in 
this regard.

5.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




